—In a proceeding to invalidate a petition nominating Rosalie Menegas as the Republican Party candidate for the public office of Councilperson of the Town of Somers, the appeal is from a judgment of the Supreme Court, Westchester County (Colabella, J.), entered August 12, 1996, which dismissed the proceeding.
*873Ordered that the judgment is affirmed, without costs or disbursements.
The objector has failed to establish that the so-called WilsonPakula certificate (see, Election Law § 6-120 [3]) was improperly issued by the Town committee.
Mangano, P. J., Sullivan, Pizzuto, Krausman and Goldstein, JJ., concur.